Citation Nr: 1404070	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-27 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in June 2004 and January 2009, which denied the claim on both direct and secondary bases.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veteran's Law Judge in May 2012.  A transcript is of record.  The Board remanded the claim in August 2012, June 2013 and November 2013.  The case has been returned to the Board and is ready for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There is no probative evidence of record that the Veteran's current low back disorder was incurred in service, that it is causally related to service, that it manifest within one year of the Veteran's discharge from service, or that it was caused or aggravated by his service-connected left knee disorder.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include as secondary to service connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002) 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied in this case, initially by a letter sent to the Veteran in March 2004 and subsequently in letters dated January 2005 and November 2008.  These letters addressed all of the notice elements and the claim was readjudicated in supplemental statements of the case dated in January 2012, September 2012, August 2013 and December 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the issue on appeal were obtained in September 2012 and in July 2013.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board previously found that the September 2012 opinion was not adequate and remanded the claim for an addendum, which was obtained in the form of a new opinion in July 2013.  The Board finds that the VA opinion obtained in July 2013 is adequate, as it considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board acknowledges the Veteran's representative's argument that the July 2013 VA examiner did not conduct a full reading of the private and VA medical records in the Veteran's claims file, since additional records were associated with the file after the opinion was obtained, and that the claim should be remanded as the opinion is based on an incomplete record.  The Board has conducted an extensive review of the records received after the July 2013 opinion was rendered.  These records document continuing treatment for a low back disorder and do not appear to provide a basis that would serve to change the opinion made in July 2013.  More specifically, there is no question that the July 2013 VA examiner was aware of the Veteran's continuing low back treatment; in rendering the opinion, the July 2013 relied on records dated prior to those received after the July 2013 opinion was rendered, in support of the opinion that the Veteran's current low back disability was not related to service or to his service-connected left knee disability.  None of the new records contain evidence that is contrary to the evidence that the July 2013 VA examiner relied upon in rendering the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that there was substantial compliance with its August 2012, June 2013 and November 2013 remand instructions as VA examinations were obtained; the Veteran was asked to complete releases for any private treatment records related to his low back disorder, to specifically include treatment records from Dr. A. at the AA Spine Center; and additional VA treatment records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes that records from the private providers identified by the Veteran on the appropriate VA forms were obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a low back disorder.  Primarily, he asserts that this disorder was either caused or aggravated by his service-connected left knee disorder.  Specifically, he claims that his left knee has caused him to fall and injure his back in the past.  Alternatively, the Veteran has also asserted that his back problems are a direct result of standing at attention for hours while he was on active duty. 

A review of the Veteran's service treatment records reveals that he noted a history of "back trouble" on his September 1968 Report of Medical History at enlistment.  Specifically, he indicated that he went to a bone and joint hospital for back treatment within the five years prior to enlisting in the military.  The physician noted that the Veteran had an old traumatic injury of the back which caused pain upon heavy lifting only, with no other symptoms.  The Veteran's September 1968 Report of Medical Examination at enlistment indicated that his spine was within normal limits.  An October 1968 radiological report noted a history of old spine injury with present complaints of severe pain and bilateral spasm.  However, X-ray examination of the lumbosacral spine revealed no radiological evidence of bone disease or pathology. 

Post-service evidence includes an October 1999 magnetic resonance imaging (MRI) of the lumbar spine, which revealed degenerative disc disease of the lumbar spine extending from L2-3 through L5-S1, being most severe at L3-4 and L4-5; mild narrowing of the spinal canal at L3-4; disk material bulges into the inferior recesses of multiple neural foramina, along with some facet hypertrophy and disk height loss; as well as moderate right L5-S1 and mild-to-moderate bilateral L3-4 neural foraminal narrowing.  The post-service evidence also includes treatment related to the Veteran's left knee disability, for which service connection has been in effect since September 1992.  

The Veteran testified in May 2012 that his private orthopedist, A. A., M.D., opined that his service-connected left knee disorder was causing a problem with his back.  Following the hearing, the record was held open for 30 days so that the Veteran could provide his private treatment records and a written opinion from Dr. A.  However, the Veteran only submitted correspondence dated in May 2012 from Dr. A.  The correspondence merely indicated that the Veteran had received treatment for lower back problems over the past year and that the Veteran had indicated to Dr. A. that he first noted his back problem in 1998 or 1999 when his left knee gave way, causing him to fall and injure his back.  The Board notes that in his May 2012 correspondence, Dr. A. does not opine that the Veteran's back disorder was caused or aggravated by his service-connected left knee disorder.  Rather, he merely states that the Veteran related to him that his back problems began following a fall caused by his left knee giving way.  The Board is unable to grant entitlement to service connection for a low back disorder on a secondary basis based on this evidence alone.

Pursuant to VA's duty to assist, the claim was remanded in August 2012 for an opinion on the etiology of the Veteran's low back disorder.  The opinion provided in September 2012 was previously determined by the Board to be inadequate and will not be discussed.  The claim was remanded again in June 2013 in order for VA to obtain an adequate opinion.  

In July 2013, a VA examiner reported reviewing the Veteran's claims file and provided an opinion that the claimed condition was less 1ikely than not incurred in or caused by the claimed in-service injury, event or illness.  In the rationale section, the examiner reported that he concluded after a review of medical records that the Veteran's back condition is less likely as not permanently aggravated or a result of the left knee disorder, and it at least as likely as not a result of natural progression of the existed-prior-to-service (EPTS) back condition and/or fall episodes related to the 1999 cervical spine condition and/or post-service events/conditions and/or the risk of back pain in the general population, and was not caused by and/or worsened by an already service-connected disability.  The examiner also noted that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

The examiner went on to note that the record showed mild left knee chondromalacia on August 28, 1970, one month prior to discharge.  The July 22, 1999, examination showed a stable left knee with pain starting at 90 degrees flexion; x-ray of the left knee showed tiny degenerative patellar spur.  On July 28, 1999, the Veteran reported six months of intermittent low back pain with left leg tingling.  The examiner cited this as evidence that the back pain started prior to any knee instability and during a period of no left knee pain starting until the knee was flexed to 90 degrees with no instability and normal weight bearing.  

The examiner also noted that in August 1999, the Veteran was admitted for evaluation of left sided weakness and that on October 20, 1999, he was noted to have one month of numbness and pain of the whole left leg when he walked; pressure at the back of his neck; numbness of the fingers of both hands; possible cervical spine compromise with neck pain; numbness of the first three fingers of both hands; and left leg pain/numbness.  The Veteran was evaluated, including for abnormalities of the cervical and lumbar spine; the neurologists and neurosurgeons consistently opined a cervical spine condition was responsible for the symptoms that included both upper and lower extremities.  The examiner also noted that on October 21, 1999, the Veteran reported one month of bilateral upper and lower extremity weakness and that on October 22, 1999, he was unable to stand completely straight and unable to stand on toes and heels.  The examiner noted that the associate chief of neurosurgery opined the presentation was consistent with spinal claudication versus cervical spine stenosis.  On October 26, 1999, the Veteran was noted to have bilateral leg numbness and weakness with walking.  He was seen in urgent care for leg numbness and weakness with walking, worse on the left side, as well as neck pain, tingling in the upper extremities, and muscle cramps.  Three falls were reportedly caused by weakness in the left extremity when changing buses.  Exam showed muscle twitches and fascultations present in the bilateral lower extremities and bilateral upper extremities, consistent with cervical cord conditions, and sensory overall decreased on the left side to pin prick.  The neurology diagnosis was cervical spine stenosis with myelopathy, lumbar degenerative disc disease.  On October 28, 1999, multiple falls due to intermittent weakness in the bilateral lower extremities and muscle fascultations/twitches in all four extremities was reported.  A cervical spine procedure was performed.  The record shows on the first post-operative day, the Veteran's symptoms were much improved.  The discharge summary reports the Veteran began to ambulate without any problems on postop day number one.  Discharge diagnosis was cervical radiculopathy.  The examiner cited this as further evidence the conditions were related to the cervical, not lumbar spine.  

The examiner also reported that on April 28, 2000, the Veteran reported continuing pain in the cervical spine, radiation to the arms, and pain in the bilateral knees and right low back.  The April 2000 examiner opined that the lumbar back pain was most likely mechanical, and that it was also likely the Veteran had a right knee medial meniscus tear.  The examiner also noted that a June 30, 2000, discharge summary reported the Veteran was having numbness and weakness in both lower extremities, left greater than right, causing him to fall repeatedly, and bilateral shoulder pain and numbness, tingling and stiffness in both hands.  

The examiner cited the April 2005 rating decision in which service connection for left knee chondromalacia was established.  The examiner noted that a December 2008 VA examiner opined the left knee giveway, weakness, and limitations on standing were due to the lumbar spine condition radiating to the left lower extremity and the walking difficulty was due to loss of knee range of motion that resulted in dragging the left foot and the right greater than left mild to moderate arthritis.  The July 2013 examiner concluded that it was at least as likely as not that the opinion concerning the dragging of the left foot related to the left knee chondromalacia represents a clear and unmistakable error.  The July 2013 examiner noted that the record consistently reported lower extremity deficits related to a cervical spine condition; that chondromalacia would potentially cause knee pain, but would not result in the neurological deficit that would result in "dragging" a foot to cause a callous; that chondromalacia is an inflammatory condition that might cause knee pain, but not knee instability; that the medial and lateral meniscus and ligaments provide stability; and that the record reports the fall episodes were related to bilateral lower extremity weakness with no allegations of falls related to a knee condition.  The July 2013 examiner also noted that the record shows possible right knee meniscus injury.  

The July 2013 examiner reported that record review showed the Veteran had an EPTS back condition; there were no in-service back allegations; the Veteran had fall episodes related to a cervical spine condition; the Veteran's left knee chondromalacia would not, at least as likely as not, result in knee instability and/or falls; that the Veteran had a suspected right knee meniscus injury; that the treating physicians were aware of the lumbar spine abnormalities and opined the lumbar spine Magnetic resonance imaging (MRI) findings were not the etiology of the Veteran's lower extremity conditions; that the Veteran had a cervical spine operation with improvement; and that the Veteran has alleged residual conditions related to cervical spine condition that, at least as likely as not, are the etiology of any alleged gait abnormality.  

Under discussion, the July 2013 examiner reported that back pain and imaging abnormalities are common in the general asymptomatic population and increase with age; that there is poor correlation between imaging results and clinical findings; and that the assumption has been the fall incidents were a result of the knee condition, but the record consistently reports the fall incidents that allegedly resulted in the lumbar spine abnormalities were at least as likely as not related to a cervical spine condition and less likely as not related to a left knee condition.  The examiner provided the findings of several medical articles in support of his opinion.  

At this juncture, the Board notes that the opinion provided by the July 2013 VA examiner, which is supported by adequate and detailed rationale, is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The preponderance of the evidence is against the claim for service connection for a low back disorder on a presumptive basis.  This is so because there is no indication that the Veteran had arthritis or degenerative changes that manifested to a degree of 10 percent or more within one year from the date of separation from service.  Rather, the earliest evidence of arthritic or degenerative changes involving the low back or lumbar spine are found in the October 1999 MRI of the lumbar spine.  

The preponderance of the evidence is also against the claim for service connection for a low back disorder on a direct basis.  As an initial matter, the Board acknowledges that the July 2013 VA examiner determined that the Veteran had a back condition that existed prior to service.  The Board disagrees with this determination and finds that the presumption of soundness attaches in this case.  This is so because there was no low back diagnosis made at the time of the Veteran's entry into service, only references to an old traumatic injury of the back which only caused pain upon heavy lifting and was without other symptoms; moreover, the Veteran's spine was within normal limits upon clinical evaluation at enlistment.  In addition to the foregoing, there are no manifestations of a low back disorder during service since an October 1968 x-ray of the lumbosacral spine revealed no radiological evidence of bone disease or pathology despite complaints of severe pain and bilateral spasm.  See e.g., Gilbert, 26 Vet. App. at 48.  

The Board acknowledges that the post-service evidence of record clearly establishes that the Veteran has a current disability involving his low back.  There is, however, no probative evidence to establish that the current low back disorder had its onset in service.  Rather, as noted above, the July 2013 VA examiner provided an opinion that the Veteran's back disorder existed prior to service.  Although, for the reasons discussed above, the Board disagrees with this finding, the VA examiner's determination can also be interpreted as a finding that there was no low back disorder that had its onset or was incurred in service.  This finding is supported by the specific notation made by the July 2013 VA examiner that there were no in-service allegations related to the Veteran's back.  As the only probative opinion of record establishes that it is less likely than not that the Veteran's low back disorder had its onset during active service, service connection is not warranted on a direct basis.  

The preponderance of the evidence is also against the claim for service connection for a low back disorder on a secondary basis.  While the Board acknowledges the Veteran's assertion that his left knee has caused him to fall and injure his back in the past, it attaches greater probative weight to the clinical findings of skilled professionals than to the Veteran's statements made in connection to his claim for VA benefits.  In this regard, the only probative opinion of record establishes that the Veteran's current low back disorder was not caused or aggravated by his service-connected left knee disability.  See July 2013 VA opinion.  More specifically, the July 2013 VA examiner determined that the current low back disorder was not caused by the service-connected left knee disability because the Veteran's back pain started not only prior to any knee instability, but also during a period of no left knee pain starting until the knee was flexed to 90 degrees with no instability and normal weight bearing.  In addition, the July 2013 VA examiner determined that the current low back disorder was not aggravated by the service-connected left knee disability because the falls sustained by the Veteran in the past were the result of a cervical spine disability, not the result of a left knee disability, and that the gait abnormality noted in several VA examinations was etiologically related to the cervical spine condition, not the service-connected left knee disability.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


